Citation Nr: 0732940	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a sinus disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision.

The issue of entitlement to service connection for a sinus 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran testified at a June 2007 Travel Board hearing before 
the undersigned judge that he wished to withdraw the appeal 
of the issue of entitlement to service connection for 
prostate cancer and the veteran then submitted a written 
statement outlining the same request.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran of the issue of entitlement to service connection for 
prostate cancer have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran testified at a Travel Board hearing 
before the undersigned judge that he wished to withdraw his 
appeal of the issue of entitlement to service connection for 
prostate cancer.  The veteran then signed a written statement 
indicating the same wish as that to which he testified.  As 
the veteran has withdrawn his appeal as to this issue, the 
Board does not have jurisdiction to review it and it is 
dismissed.


ORDER

The veteran's appeal as to the issue of entitlement to 
service connection for prostate cancer is dismissed.


REMAND

The veteran claims that he has sinusitis as a result of his 
sinuses being extremely dry as a result of the climate 
experienced during active duty.  

The veteran testified at a Travel Board hearing in June 2007 
before the undersigned that he had additional evidence to 
submit and the record was subsequently held open in order to 
allow more time for the veteran to submit evidence.  The 
veteran then submitted a private medical opinion dated July 
2007 diagnosing the veteran as having sinusitis without a 
rationale as to the etiology of the diagnosis.  The veteran 
did not submit a waiver of the agency of original 
jurisdiction's (AOJ) initial review of this evidence.  In 
addition, this evidence was received subsequent to the AOJ's 
last supplemental statement of the case issued in June 2005.  
Therefore, the case must be remanded for the AOJ's initial 
consideration of this evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.31 (holding that the 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing).


Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal 
considering all evidence of record 
including that evidence submitted since 
the last SSOC was issued in June 2006.  If 
the claim remains denied, issue the 
veteran an SSOC and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


